Citation Nr: 9920964	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  93-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1973 to 
November 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1992 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case had been remanded by the 
Board in April 1995.  

In the rating decision on appeal, the RO determined that the 
appellant's petition to reopen the claim for service 
connection for a psychiatric disorder was a duplicate claim, 
as he had not submitted any new evidence.  In essence, the RO 
denied reopening the appellant's claim for service connection 
for a psychiatric disorder.  In July 1997, the Board denied 
reopening the appellant's claim for service connection for a 
psychiatric disorder.  The appellant appealed the decision to 
The United States Court of Appeals for Veterans Claims 
(formerly The United States Court of Veterans Appeals) 
(hereinafter "the Court").

In a January 1999 Order, the Court vacated the Board's July 
1997 decision and remanded it for readjudication.  [redacted].  In the 
Order, the Court noted that, in denying the petition to 
reopen the claim for service connection for a psychiatric 
disorder, the Board had used the test that the Court had 
created in Colvin v. Derwinski, 1 Vet. App. 171 (1991) for 
claimants seeking to reopen previously denied claims.  The 
Court then noted that such test had been invalidated by The 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) and that the Board must 
readjudicate the appellant's petition to reopen under 
38 C.F.R. § 3.156 (1998).

Additionally, it must be noted that in the July 1997 
decision, the Board noted that a claim for post-traumatic 
stress disorder had been denied by the RO in a January 1996 
rating decision and that the appellant had filed a notice of 
disagreement as to such denial.  The Board then referred the 
claim to the RO for issuance of a statement of the case, 
stating that without a statement of the case and a 
substantive appeal that the Board did not have jurisdiction 
over such claim.  See Roy v. Brown, 5 Vet. App. 554 (1993); 
Rowell v. Principi, 4 Vet. App. 9 (1993).  In the January 
1999 Order, the Court noted that the claim for service 
connection for post-traumatic stress disorder was not before 
it, as the appellant had not filed a jurisdiction-conferring 
notice of disagreement and there was no final Board decision 
as to this claim.  Again, the Board notes that such claim is 
not before the Board and will not be discussed in the 
decision.


FINDINGS OF FACT

1.  Service connection for a "nervous condition" was denied 
by the RO in October 1986, which decision was confirmed in 
November 1986.  The appellant did not appeal either decision.  

2.  The appellant has submitted evidence of diagnoses of 
anxiety, major depression, adjustment disorder, chronic pain 
syndrome, dysthymia, organic brain disorder, bipolar 
disorder, and schizoaffective disorder, which must be 
considered in order to fairly decide the merits of the claim.

3.  Competent evidence attributing anxiety, major depression, 
adjustment disorder, chronic pain syndrome, dysthymia, 
organic brain disorder, bipolar disorder, and schizoaffective 
disorder to service is not of record.

4.  A personality disorder is not a disability for which 
service connection may be granted.


CONCLUSIONS OF LAW

1.  The November 1986 rating decision, in which service 
connection for a psychiatric condition was denied, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for a 
psychiatric disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a) (1998).

3.  The claim for service connection for an acquired 
psychiatric disorder, to include anxiety, major depression, 
adjustment disorder, chronic pain syndrome, dysthymia, 
organic brain disorder, bipolar disorder, and schizoaffective 
disorder, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Personality disorder is not a disease within the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

The appellant's initial claim for service connection for a 
"nervous condition" was denied in October 1986.  The RO 
stated that it denied the claim because the appellant's 
service medical records did not show a clinical diagnosis of 
a psychiatric, psychotic, or psychoneurotic mental condition.  
The appellant was notified of the October 1986 RO decision 
and of the appellate procedures.  He then submitted a VA 
discharge summary, which showed that he had been hospitalized 
for approximately two weeks in September 1986.  The discharge 
summary showed that he was diagnosed with hepatitis B, mixed 
personality disorder, suicidal ideation, and substance abuse.  
In November 1986, the RO confirmed its October 1986 rating 
decision, stating that the evidence did not show that either 
a nervous or personality disorder was incurred or aggravated 
in service.

In essence, the RO had determined that the appellant had not 
brought forth evidence of incurrence or aggravation of a 
psychiatric disorder in service, or evidence of a nexus 
between a diagnosis of a psychiatric disorder and service, 
and thus service connection was not warranted.  Stated 
differently, the appellant had not submitted evidence of a 
well-grounded claim for service connection for a psychiatric 
disorder.  The appellant was notified of the decision, he did 
not appeal it, and it became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (1998).  In regard to the 
personality disorder, such was not a disease or injury.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the November 1986 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Since the November 1986 rating decision, the appellant has 
brought forth evidence of diagnoses of anxiety, major 
depression, adjustment disorder, chronic pain syndrome, 
dysthymia, organic brain disorder, bipolar disorder, and 
schizoaffective disorder.  The Board has determined such 
evidence is new and material and serves to reopen the claim 
for service connection for a psychiatric disorder.  
Specifically, the appellant has brought forth evidence of 
post-service diagnoses related to a psychiatric disorder.  
Service connection had been previously denied because he had 
no current disability or diagnosis for which service 
connection could be granted.  That evidentiary defect has 
been cured.

The Board finds that such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims, as the RO had denied service connection for a 
psychiatric disorder because of the appellant's failure to 
bring forth evidence of current disability.  The appellant 
has presented a new factual basis for considering the claim; 
a diagnosis that was previously missing.  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Thus, as stated above, 
the Board has determined that the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a) and will 
adjudicate the claim de novo.  See Winters, 12 Vet. App. at 
206.

II.  Service connection

The appellant states that he had a nervous breakdown in 
service and that such is related to his current psychiatric 
problems.  Specifically, the appellant states that he had 
been discharged from his hospitalization without fully 
recovering and was placed in the same environment that caused 
his nervous breakdown, which only enhanced his problem.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection for 
a psychosis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as a psychosis, service connection 
is warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that the psychiatric disorder 
(other than his claim for post-traumatic stress disorder, 
which is not before the Board) arose during combat.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

Service medical records establish that in September 1974, a 
psychiatric evaluation was normal.  In a report of medical 
history completed by the appellant at that time, he stated 
"yes" to ever having or having now nervous trouble of any 
sort.  He stated "yes" to other questions on the form.  The 
examiner noted that, "All past history-no problem now."  
In March 1975, the appellant was admitted to a psychiatric 
ward "because he felt up[]tight and irritable due to intake 
of Amphetamines."  The examiner noted that the appellant 
related that he had worked in the engine room for long 
periods of time and felt tired and thus took Amphetamines.  
He stated that he had taken them only for the last few weeks 
and that it made him angry and hostile.

The examiner stated that the appellant was oriented to all 
spheres and was quite hostile and over-talkative on admission 
and noted that the appellant felt more relaxed after 
admission.  The examiner stated that the appellant was 
immature and tense, and that there was no psychotic symptoms 
evident.  The diagnosis was, "Improper use of Amphetamine 
(self medication with drugs), manifested by irritability, 
hostility, over-talkativeness; precipitating stress, pressure 
on duty, long hours."

In July 1976, the appellant complained of smoking three packs 
of cigarettes per day and being very nervous.  He was advised 
to reduce his smoking.  In October 1976, the psychiatric 
evaluation was normal.  In a report of medical history 
completed by the appellant at that time, he stated "yes" to 
ever having or having now depression or excessive worry and 
to nervous trouble of any sort.  The appellant further noted 
that he had been hospitalized for nervous condition.

Private medical records from Dr. Donald L. Martin reveal that 
in June 1977, the appellant was seen as tense and nervous.  
The appellant reported depression for the last four to five 
months and reported that he had been nervous once in service 
which "only last[ed] 3 days."  Dr. Martin stated, "This 
boy is anxious and depressed" and noted, "Schizo?  Not 
likely."  The remaining medical records, which are dated 
September 1977 to December 1979 do not address any 
psychiatric diagnoses.

The appellant was hospitalized at a VA facility in January 
1980.  The two relevant discharge diagnoses were anxiety and 
personality disorder.  In the hospitalization report, the VA 
examiner noted that the appellant had undergone a psychiatric 
consultation because he was suffering from suicidal 
tendencies because of the disuse atrophy and incidents of 
right arm nonfunctioning.  The VA examiner noted that 
suicidal ideation was ruled out due to the appellant's 
extrovert personality.

In a July 1980 letter, Dr. William J. Nowack noted that the 
appellant was "suffering from a secondary monopolar 
affective disorder (depression)."  The content of the letter 
addressed the appellant's post service post-traumatic pain in 
the right arm.

The appellant was hospitalized at a VA facility in July 1986.  
The relevant diagnoses were adjustment disorder with mixed 
emotional features; mixed personality disorder with 
histrionic, antisocial, and schizotypal traits; and chronic 
pain syndrome, right upper extremity major causalgia.  The 
appellant reported that his difficulties began approximately 
seven years prior, after he had fallen out of a car and lost 
the use of his right arm.

The appellant was hospitalized at a VA facility in September 
1986.  The appellant had been hospitalized for symptoms 
related to hepatitis B.  In the hospitalization report, the 
VA examiner noted that the appellant had been transferred to 
the psychiatric ward because he had stated that he had a 
knife and had threatened to use it on himself because of the 
pain that he had been experiencing for seven years with the 
amputated limb and the diagnosis of hepatitis B.  It was 
later determined that his threat was not serious.  The 
relevant diagnosis were mixed personality disorder and 
suicidal ideation.

The appellant underwent testing by a private psychologist, 
Dr. Lois J. Rifner.  Dr. Rifner entered a diagnosis of 
dysthymia.  She noted that the appellant had been receiving 
disability payments since 1979, when he was involved in an 
automobile accident and later had to have his right arm 
amputated below the elbow.  She stated that the appellant 
admitted to chronic suicidal ideation, but that he did not 
seem to meet the criteria for major depression.  The 
appellant denied any other affective problems.  The appellant 
denied auditory hallucinations, although he reported a past 
history of such.  

In November 1992, the appellant reported that he had chronic 
pain and depression.  He reported that he had been in pain 
since a motor vehicle accident in 1979 and that the pain was 
nagging and excruciating.  He reported suicidal ideations in 
the past.  The VA examiner entered a diagnosis of recurrent 
major depression, mixed personality disorder, and chronic 
pain syndrome.

The appellant was hospitalized at a VA facility in October 
1994.  He was admitted with suicidal ideations and it was 
noted that the appellant was depressed upon admission.  The 
relevant discharge diagnoses were dysthymia and adjustment 
disorder with mixed emotional reaction.  

In a March 1995 VA outpatient treatment report, a diagnosis 
of organic brain disorder versus bipolar disorder, versus 
schizoaffective disorder was entered.  In a separate April 
1995 treatment report, it was noted that the appellant 
underwent a Minnesota Multiphasic Personality Inventory test.  
The VA examiner stated that the test was valid and that it 
reflected general psychosocial maladjustment, paranoid traits 
and depressed features.  The VA examiner stated that a 
personality disorder and antisocial, paranoid, narcissistic 
and borderline traits would seem accurate for this patient.  
The VA examiner stated that the appellant's pain had likely 
exacerbated a pre-existing personality disturbance and that 
pain provided a haven from normal adult responsibilities.  
The diagnosis on Axis I was polysubstance abuse and on Axis 
II was a personality disorder, not otherwise specified, with 
antisocial, paranoid and borderline traits.  In an April 1995 
VA outpatient treatment report, a diagnosis of adjustment 
disorder with anxiety was entered. 

The appellant underwent a VA examination in April 1995.  The 
VA examiner noted that the appellant's medical record had 
been reviewed.  The VA examiner noted the appellant's 
childhood and social history and that the appellant had 
reported that he had had a nervous breakdown in service and 
that he tried to hang himself.  The relevant diagnosis were 
dysthymia and personality pathology.  The VA examiner stated 
the following:

This veteran does not have post-traumatic 
stress disorder.  He has a history of 
chronic polysubstance abuse, as well as a 
history of antisocial behaviors resulting 
in arrests and jail sentences.  He has a 
long history of getting into fights and 
suffered a significant injury requiring 
amputation of his right forearm following 
a bar fight.  He has had 5 arrests for 
driving under the influence of alcohol.

The principle symptom is that of a 
profound personality pathology with 
significant antisocial traits.  His 
personal history indicates that his 
problems with authority figures goes back 
to his childhood.  He reported having 
trouble and difficulty in school, 
problems with other children, as well as 
teachers and other authority figures.  
This is conclusive evidence of 
personality pathology which long pre-
dates military service.  

Personality disorders are consequences of 
incidences of childhood and adolescence.  
His antisocial personality clearly arises 
from his childhood and adolescence, and 
it pre-dates military service.  His 
personality disorder [a]ffects his 
thinking, emotions and behaviors, and is 
considered a deeply ingrained pattern of 
maladaptive behavior.  His personality 
features and the behavioral consequences 
should not be considered a mental 
disease, defect, or derangement for which 
he should received service-connected 
disability.  He has, during his last 
hospitalization for example, been noted 
to have a mildly dysthymic reaction 
related to detoxification from alcohol 
and substance abuse, as well as life 
circumstance problems and difficulties.  
His dysthymia does not appear to be 
related to an incident of military 
service.

It must be noted that there are numerous medical records in 
the claims file.  Most of the evidence is related to the 
appellant's seeking relief from the pain he was experiencing 
with his right arm (which was a result of the automobile 
accident in 1979).  The appellant's right arm was amputated 
below the elbow in 1985.

The Board finds that the appellant's claim for service 
connection for a psychiatric disorder is not well grounded.  
The appellant is competent to state that he felt stressed in 
service; however, he is not competent to state that 
psychiatric disorder was incurred or aggravated in service.  
As stated above, the service medical records establish that 
the appellant was hospitalized for irritability, hostility, 
over-talkativeness, which had been precipitated by stress, 
but it was noted that the appellant's hospitalization related 
to improper Amphetamine use, which resulted in such symptoms.  
Also, he complained of cigarettes and feeling very nervous, 
and on his reports of medical history, he reported excessive 
worry.  Additionally, the appellant has brought forth 
evidence of diagnoses of anxiety, major depression, 
adjustment disorder, chronic pain syndrome, dysthymia, 
organic brain disorder, bipolar disorder, and schizoaffective 
disorder.  However, the appellant has not brought forth the 
necessary nexus evidence between the current diagnoses of 
anxiety, major depression, adjustment disorder, chronic pain 
syndrome, dysthymia, organic brain disorder, bipolar 
disorder, and schizoaffective disorder and service or a 
diagnosis of major depression, bipolar disorder, or 
schizoaffective disorder within one year following his 
separation from service.  See Caluza, supra.

In fact, there is evidence that the appellant's current 
diagnoses are not related to service.  In a January 1980 VA 
hospitalization summary report, the VA examiner noted that 
the appellant had undergone a psychiatric consultation 
because he expressed suicidal tendencies because of the 
disuse atrophy and incidents of his right arm nonfunctioning.  
Although suicidal ideation was ruled out, the psychiatric 
consultation was ordered because of the appellant's 
expressions of the tendency due to the pain from his right 
arm, which would not be related to service.  Additionally, in 
a July 1986 VA hospitalization summary report, the appellant 
was diagnosed with adjustment disorder and chronic pain 
syndrome.  The appellant had reported that his difficulties 
had begun approximately seven years prior, after he had 
fallen out of a car and lost the use of his right arm.  Here, 
the appellant related his psychiatric problems to a post-
service event.  Finally, in April 1995, the VA examiner 
entered a diagnosis of dysthymia and made a specific finding 
that it was not related to the incident in service.  The VA 
examiner also made a specific finding that the appellant's 
personality pathology had long pre-dated his military 
service.  The above-described evidence is indicative of the 
appellant's psychiatric disorder not being related to his 
service.

The other records that reveal diagnoses of psychiatric 
disorders are silent as to the etiology of each diagnosis.  
No medical professional has attributed the diagnoses of 
anxiety, major depression, adjustment disorder, chronic pain 
syndrome, dysthymia, organic brain disorder, bipolar 
disorder, and schizoaffective disorder to service or to the 
one-year period following service.  No medical professional 
has identified a chronic psychiatric disorder in service, and 
no medical professional has related a current psychiatric 
disorder to service.  The only nexus evidence is the 
appellant's contention that his current psychiatric disorder 
is related to service.  Nonetheless, it has not been shown 
that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield, 8 Vet. 
App. at 388.  Thus, the appellant has failed to submit 
competent medical evidence of a nexus between the current 
diagnoses of anxiety, major depression, adjustment disorder, 
chronic pain syndrome, dysthymia, organic brain disorder, 
bipolar disorder, and schizoaffective disorder and a disease 
or injury in service, and the claim for service connection 
for a psychiatric disorder, to include anxiety, major 
depression, adjustment disorder, chronic pain syndrome, 
dysthymia, organic brain disorder, bipolar disorder, and 
schizoaffective disorder, is not well grounded.  See Caluza, 
supra.

The Board notes that within one year following service, Dr. 
Martin stated that the appellant was anxious and depressed 
and noted, "Schizo?" but added, "Not likely."  When noting 
that the appellant may be suffering from "schizo," Dr. 
Martin immediately ruled out that diagnosis with, "Not 
likely."  The Board finds that such is not a diagnosis of a 
psychosis within one year following service based on Dr. 
Martin's contemporaneous finding of "[n]ot likely."  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion which stated that the veteran's death "could" have 
been precipitated by his time in a prisoner of war camp was 
too speculative to provide the degree of certainty required 
for medical nexus evidence) citing Sacks v. West, 11 Vet. 
App. 314 (1998).  Thus, such does not establish service 
connection for "schizo."  It must be noted that a current, 
definite diagnosis of "schizo" has not been entered.

The Board additionally notes that the appellant has been 
diagnosed with a personality disorder; however, a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).  As such, the claim 
for service connection for personality disorder would be 
without legal merit.  Beno v. Principi, 3 Vet. App. 439, 441 
(1995).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
November 1992 and supplemental statements of the case in June 
1993, February 1996, and April 1997.

The Board notes that the statement of the case and the 
supplemental statements of the case addressed whether the 
appellant had submitted new and material evidence.  In the 
June 1993 supplemental statement of the case, the RO stated 
that the appellant had not brought forth evidence of a 
chronic psychiatric disability since service.  Additionally, 
in the April 1997 supplemental statement of the case, the RO 
noted that the appellant had not brought forth evidence of a 
nexus between the current diagnoses and service.  It is this 
reason (the lack of evidence of incurrence or aggravation of 
a psychiatric disorder in service or a psychosis within one 
year following service and a lack of competent evidence 
between the diagnosis of a psychiatric disorder and service) 
that the Board has determined that the appellant has not 
brought forth evidence a well-grounded claim for service 
connection for a psychiatric disorder.  Additionally, in the 
February 1996 and April 1997 supplemental statements of the 
case, the RO cited 38 U.S.C.A. § 5107 as to the duty to 
submit evidence of a well-grounded claim.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied at the RO level.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).

The Board further notes that although the RO denied reopening 
the appellant's claim for service connection for a 
psychiatric disorder stating that the appellant had not 
brought forth new and material evidence, the appellant has 
not been prejudiced by the Board's reopening the appellant's 
claim and denying it as not well grounded because the 
evidence is clear that the appellant has not submitted a 
well-grounded claim for service connection for a psychiatric 
disorder, and his claim, regardless, loses.  See Winters, 
12 Vet. App. at 208 citing 38 U.S.C.A. § 7261(b) (West 1991); 
Laruan v. West, 11 Vet. App. 80, 81, 86 (1998) (en banc); 
Edenfield v. Brown, 8 Vet. App. 384, 389, 391 (1995) (en 
banc).


ORDER

Service connection for psychiatric disorder, to include 
anxiety, major depression, adjustment disorder, chronic pain 
syndrome, dysthymia, organic brain disorder, bipolar 
disorder, and schizoaffective disorder, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

